J-A33017-15

                                  2016 PA Super 202

B.G. BALMER & CO., INC.                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

FRANK CRYSTAL & COMPANY, INC., ERIC
HAMPLE, BRIAN COURTNEY, BRUCE
EINSTEIN, PETER REILLY AND C.
RICHARD PETERSON

                            Appellants                No. 3444 EDA 2013


            Appeal from the Judgment entered November 12, 2013
               In the Court of Common Pleas of Chester County
                    Civil Division at No: No. 2003-09686-IR


BEFORE: FORD ELLIOTT, P.J.E., STABILE, and STRASSBURGER,* JJ.

OPINION BY STABILE, J.:                         FILED SEPTEMBER 09, 2016

        In this appeal, Appellants/defendants Frank Crystal & Company, Inc.,

Eric Hample, Brian Courtney, Bruce Einstein, Peter Reilly, and C. Richard

Peterson (individually “FCC,” “Hample,” “Courtney,” “Einstein,” “Reilly,” and

“Peterson,” and collectively “Appellants”) challenge the Court of Common

Pleas of Chester County’s (“trial court”) award of compensatory and punitive

damages in favor of Appellee/plaintiff Barry G. Balmer & Co., Inc. (“Balmer”

or “Balmer Agency”). Upon review, we affirm.

        The facts and procedural history underlying this case are undisputed.

As recounted by the trial court:

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A33017-15


           The Balmer Agency, established in 1967, is a Pennsylvania
     corporation engaged in the business of insurance brokerage and
     was solely owned by its founder and president, Barry G. Balmer.
     After being in business for in excess of thirty (30) years, Balmer
     began to assemble a group of employees that eventually would
     assume control of the Balmer Agency. B[arry] Balmer was
     president; Gail Masayko was vice president of finance and
     systems (which included human relations responsibilities); and
     Bruce Constanzar was chief operations officer. In 1999, Balmer
     hired [d]efendants Hample and Courtney as account executives.
     In 2000, Balmer hired [d]efendant Einstein as vice president of
     operations and [d]efendant Reilly as executive vice president. In
     2001, Balmer hired [d]efendant Peterson as president of
     strategic planning. Defendants Einstein, Hample and Courtney
     reported to [d]efendant Reilly as their supervisor. When all
     [d]efendants were hired, as a condition of employment, each
     [d]efendant entered into the same valid and enforceable
     employment agreements containing a non–solicitation provision
     with    restrictive  covenants      limiting  permissible     post[-
     ]employment activities. The employment agreements require[d]
     that [d]efendants not solicit Balmer customers and active
     prospects during the four (4) years subsequent to the
     termination of their respective employment with Balmer. The
     agreements also prohibit[ed] [d]efendants from attempting to
     induce or from actually inducing Balmer clients, directly or
     indirectly, to terminate, cancel, discontinue or fail to renew
     insurance coverage through the Balmer Agency for that same
     four (4) year period. Further, Defendants [we]re not to use or
     disclose customer lists, policy information, prospect lists or other
     contractually defined information for that four (4) year period.

            Defendants Reilly, Peterson and Einstein were members of
     the Balmer Agency executive committee. Defendant Peterson
     was a member of its advisory board as well. Balmer began to
     formulate a succession plan wherein control of the Balmer
     agency would eventually be transferred to [d]efendant Reilly,
     who would eventually run the agency. Defendant Reilly, in his
     position as senior executive vice president, created a business
     plan for the future of the Balmer Agency and Balmer hired a
     professor at the University of Pennsylvania, Eric Von
     Merkensteijn, as a consultant in creating this plan. This plan
     was referred to as the company’s “Strategic Plan” and was
     presented to and discussed extensively by the executive
     committee in 2002 and 2003. Defendant Reilly created the
     Strategic Plan containing agency revenue, expenses and
     projected growth in consultation with Barry Balmer, Professor
     Von Merkensteijn and Defendant Peterson.

           In 2001, Barry Balmer, [d]efendant Peterson and Steven
     Pazuk started a captive insurance company named Penn Capital
     Insurance Company (“PCIC”). The Balmer agency would place
     insurance for its customers through PCIC. Defendant Peterson
     was named president of PCIC in addition to his position as
     president of strategic planning.    PCIC wrote insurance for

                                    -2-
J-A33017-15


     Balmer’s   largest    and    longstanding  client,   Wellington
     Investments, as well as Kaolin Mushroom and other clients.

           In 2003, [d]efendants Reilly and Peterson began to
     conspire to entice employees to leave the Balmer agency and
     Balmer’s clients and customers to a competing agency. Gail
     Masayko, who then worked at the Balmer Agency for 13 years,
     overheard [d]efendant Peterson state that “. . . he had people
     that were unhappy and that they were willing to move . . . and
     they also, had business to move.” Defendant Reilly also told
     Masayko that his employment agreement would not “hold water”
     and that if things did not move along faster at the Balmer
     Agency he would take people and business and leave. These
     statements, made by these [d]efendants prior to July of 2003,
     are supportive of the trial [c]ourt’s finding of conspiracy, malice
     and an intent to harm the Balmer Agency.
           In December of 2002, Barry Balmer and [d]efendant
     Peterson met with Craig Richards, president of David Brook
     Associates, a major recruiter for the insurance brokerage
     business in New York City. Barry Balmer wanted to find new
     sales people to expand the Balmer Agency business. After
     meeting with Richards, B[arry] G. Balmer informed [d]efendants
     Peterson and Reilly that he did not wish to use the services of
     Craig Richards. However, [d]efendant Peterson continued to
     speak with Richards on his own. In May of 2003, [d]efendant
     Peterson met with Richards in New York City to discuss further
     employment opportunities and informed Richards that
     [d]efendant Reilly was unhappy at the Balmer Agency and was
     also looking for employment opportunities. Richards contacted
     [d]efendant Reilly and a meeting with Richards was arranged
     with [d]efendants Reilly and Peterson on June 4, 2003 to discuss
     employment opportunities, including opening up a Philadelphia
     office for a large insurance brokerage firm.        During these
     discussions, Craig Richards was the primary employment
     recruiter for Defendant FCC. In 2003, FCC was a large New York
     based insurance brokerage company with annual revenues of
     approximately 66 million dollars. Following the June 4, 2003
     meeting, [d]efendants Peterson and Reilly remained in New York
     City overnight and met the following day with the president and
     chief operations officer of FCC, Mark Freitas, to discuss
     employment opportunities, including the opening of a[n] FCC
     office in Philadelphia (“FCC Philadelphia”).     Defendant Reilly
     subsequently disclosed to Richards trade secret information
     about Balmer Agency clients and customers that could be moved
     to FCC Philadelphia as well as the names of Balmer employees
     that he wished to join him at FCC Philadelphia.             Those
     employees included Joe Valerio, Brian Courtney, Eric Hample,
     Bruce Einstein, Jennifer Little, Pavid Krause and Pennock
     Yeatman. This proposed team, including Reilly and Peterson,
     consisted of nine (9) of out a total of twenty (20) employees at
     Balmer     and    further   consisted   of  all   the   insurance
     sales/marketing people at Balmer, other than B[arry] Balmer
     himself. All this information was passed on to FCC by Richards.

                                    -3-
J-A33017-15


           In May and June of 2003, all individual [d]efendants met
     with Craig Richards and/or FCC. On June 25, 2003, all individual
     [d]efendants, as well as Balmer employee David Krause,
     received letters from FCC confirming their acceptance of an offer
     to work for FCC starting on July 3, 2003. All were to make more
     income with FCC than when at the Balmer Agency. On June 25,
     2003, all individual [d]efendants met in New York City to discuss
     their pending establishment of FCC Philadelphia. All individual
     [d]efendants arranged details of their employment with FCC
     while using Balmer Agency computers, office telephones, cell
     phones, fax machines and facilities and when on Balmer Agency
     employment time. Balmer Agency employee Krause did not join
     FCC.

            Prior to all individual [d]efendants resigning employment
     from the Balmer Agency within a day of each other, [d]efendant
     Reilly refused to return [d]efendant Einstein’s personnel file to
     Gail Masayko and attempted to acquire [d]efendants
     Courtney[’s] and Hample’s personnel files, but was unsuccessful.
     Defendant Einstein compiled various client lists and trade secret
     information regarding the Balmer Agency’s Wellington account
     including coverage and policy information and took this
     information with him when leaving the employment of the
     Balmer Agency.        Other client list trade secret information
     regarding Balmer Agency clients had previously been disclosed
     to FCC by [d]efendants. All individual [d]efendants took with
     them to FCC Philadelphia Balmer trade secret information and
     subsequently used that information when breaching their
     respective employment agreements. While Barry Balmer was on
     vacation for the 4th of July weekend in 2003, he received
     information that individual [d]efendants had resigned.       FCC
     Philadelphia was operational on July 3, 2003. Within days of July
     3, 2003, individual [d]efendants began to solicit Balmer Agency
     clients and customers in violation of their employment
     agreements. At least 24 Balmer Agency customers or prospects
     were solicited by using trade secret information. All of these
     efforts were to benefit FCC. Shortly after the resignations of
     individual [d]efendants, additional Balmer Agency employees
     were either terminated or resigned as a direct result of the
     individual [d]efendants’ departure and the resultant adverse
     impact on Balmer Agency business.

            The record is replete with the individual [d]efendants
     contacting Balmer Agency clients and customers in an attempt to
     solicit and/or transfer those insurance businesses to FCC
     Philadelphia.   The contacts in violation of their respective
     employment agreements are extensive. The most obvious and
     documented contractual violation engaged in by [d]efendants
     involves the Wellington account. That account had been a client
     of the Balmer Agency for over twenty-six (26) years and was its
     largest and most lucrative client. Shortly after all individual
     [d]efendants resigned from their employment with Balmer,
     [d]efendant Einstein, who had close contact with the Wellington
     account while at the Balmer Agency, contacted Wellington and

                                   -4-
J-A33017-15


     set up a meeting with Wellington executives.          Defendants
     Einstein, Reilly and Sanford F. Crystal, executive vice president
     of FCC who had FCC responsibility to gain Wellington as a client,
     all traveled to Boston, Massachusetts on August 12, 2003 to
     solicit the Wellington account for FCC. Defendants Einstein and
     Reilly prepared an agenda for this meeting which included
     providing an explanation to Wellington how the Balmer Agency
     did not honor its succession commitment to them; bullet points
     to discuss the integrity/personal reputation of B[arry] Balmer
     and the Balmer Agency; and an introduction of FCC and the
     different services that can be provided by FCC. An examination
     of the meeting agenda makes it clear that Defendants were
     there to solicit the Wellington business by promoting FCC and
     tarnishing B[arry] Balmer and the Balmer Agency. The last
     sentence of the agenda states: “We are committed to resolving
     issues for Wellington and are best able to b[y] reason of market
     knowledge and knowledge of the client”
            Defendants’ contact with Wellington is a prime example of
     individual [d]efendants’ breach of their employment agreements,
     use of Balmer trade secret information, the conspiratorial nature
     of the actions of all [d]efendants and the attempt to destroy
     Balmer Agency business relationships. The August 12, 2003
     meeting did not result in Wellington becoming a client of FCC.
     Therefore, on October 17, 2003, [d]efendant Peterson,
     accompanied James Crystal, CEO and chairman of FCC, travelled
     to Wellington and again solicited Wellington business. After the
     August and October meetings, Wellington did not renew its 26
     year insurance relationship with the Balmer Agency but neither
     did it become a client of FCC.        Defendants’ solicitation of
     Wellington business set in motion a chain of events that directly
     caused the loss of the Wellington account by the Balmer Agency.

           Following    the   collective resignation   of    individual
     [d]efendants and the establishment of FCC Philadelphia, B[arry]
     Balmer thereafter worked arduously to preserve the business of
     the Balmer Agency. Late 2005, Balmer was diagnosed with a
     terminal illness and decided in March of 2006 to sell the Balmer
     Agency. He died before the sale could be completed. On July
     26, 2006, the sale of the Balmer Agency assets to Univest was
     completed. [Balmer] introduced insufficient evidence of any
     other potential arm’s length purchase offer. The market price
     agreed to by Univest and the Balmer Agency was two times the
     agreed recurring net annual revenue, capped at 5 million dollars.
     The actual sales price, after due diligence, was 4.8 million
     dollars. There is no evidence of record that the Univest capped
     purchase price would have been higher because of the loss of
     revenue resulting from [d]efendants’ conduct herein. The right
     to the causes of actions set forth in this litigation and any
     resultant damages were retained by the Balmer Agency.
           FCC has agreed to indemnify the individual [d]efendants
     for any costs and damages they may owe to the Balmer Agency
     as a result of their actions in this litigation. It is clear to the trial

                                       -5-
J-A33017-15


      [c]ourt that FCC was the party [d]efendant in control of the
      entire defense in this litigation.

Trial Court Opinion, 12/10/14, at 2-8 (internal record citations and footnotes

omitted).

      On December 5, 2003, Balmer filed a multi-count complaint against

Appellants.   Counts 1 through 4 of the complaint pertained to breach of

employment agreements by Hample, Courtney, Einstein, Reilly and Peterson.

Specifically, Count 1 alleged improper “solicitation of Balmer clients,” Count

2 alleged violation of a confidentiality provision, Count 3 alleged improper

solicitation of Balmer employees, and Count 4 alleged improper inducement

of Balmer clients to discontinue, cancel, terminate or decline renewals of

insurance coverage. Count 5 of the complaint alleged that, as employees of

Balmer, Hample, Courtney, Einstein, Reilly and Peterson breached the

fiduciary duty owed to Balmer.    Count 6 alleged that Einstein, Reilly, and

Peterson, as officers and/or directors of Balmer, breached the fiduciary duty

owed to Balmer.    Counts 7 through 11 of the complaint pertained to all

Appellants. Count 7 alleged tortious interference with contractual relations,

Count 8 alleged unfair competition, Count 9 alleged misappropriation of

proprietary, confidential and/or trade secret information, Count 10 alleged

conspiracy, and Count 11 alleged unjust enrichment and constructive trust.

The case eventually proceeded to a bench trial, following which the trial

court entered a verdict in favor of Balmer and against Appellants on Counts

1 though 8 and Count 10 on July 1, 2013. The trial court, however, found in

favor of Appellants and against Balmer on Counts 9 and 11. With respect to

                                    -6-
J-A33017-15



Count 9, the trial court found that it was barred by the gist of the action

doctrine because the relief requested was the same relief requested for the

breach of contract claims. The trial court determined that Count 11 (unjust

enrichment) did not merit relief given the existence of a valid, enforceable

contract.    The trial court awarded Balmer $2,391,569.00 in compensatory

damages and $4,500,000.00 in punitive damages. Appellants timely filed a

post-trial motion seeking judgment notwithstanding the verdict (“JNOV”).

Appellants’ post-trial motion was deemed denied by operation of law

because the trial court failed to dispose of it within 120 days as required

under Pa.R.C.P. No. 227.4(1)(b).1 On November 12, 2013, Appellants filed a

praecipe for entry of judgment.          Thereafter, Appellants timely appealed to

this Court.2 Following Appellants’ filing of a Pa.R.A.P. 1925(b) statement of

errors complained of on appeal, the trial court issued a Pa.R.A.P. 1925(a)

opinion.


____________________________________________


1
    Rule 227.4(1)(b) provides in relevant part:

        [T]he prothonotary shall, upon praecipe of a party enter
        judgment upon . . . the decision of a judge following a trial
        without jury if . . . one or more timely post-trial motions are filed
        and the court does not enter an order disposing of all motions
        within one hundred twenty days after the filing of the first
        motion. A judgment entered pursuant to this subparagraph shall
        be final as to all parties and all issues and shall not be subject to
        reconsideration[.]
Pa.R.C.P. No. 227.4(1)(b).
2
 We note that Balmer filed a cross appeal in this Court which it discontinued
on February 18, 2015.



                                           -7-
J-A33017-15



      On appeal, Appellants raise the following questions which we have

paraphrased somewhat for ease of disposition.

   1. Was the trial court’s award of $4.5 million in punitive damages
      legally erroneous because (a) the trial court failed to identify
      clear and convincing evidence to support its finding that
      outrageous or malicious conduct occurred, (b) the trial court
      failed to assess the subjective intent and financial means of each
      defendant against whom it awarded punitive damages, (c) the
      trial court failed to state the amount of punitive damages
      awarded on each count against each defendant, and/or (d) failed
      to dismiss the tort claims under the gist of the action doctrine?

   2. Was the trial court’s award of $2,391,569 in compensatory
      damages legally erroneous because it (a) was based on an
      expert report that should have been rejected, and (b) it included
      an award of both lost profits and diminution in value?

   3. Did the trial court apply the incorrect legal standard to the non-
      solicitation and trade secret claims?

Appellants’ Brief at 3-4.

      Our standard of review of a trial court’s denial of a motion for JNOV is

as follows:

      Whether, when reading the record in the light most favorable to
      the verdict winner and granting that party every favorable
      inference therefrom, there was sufficient competent evidence to
      sustain the verdict. Questions of credibility and conflicts in the
      evidence are for the trial court to resolve and the reviewing court
      should not reweigh the evidence. Absent an abuse of discretion,
      the trial court’s determination will not be disturbed.

Ferrer v. Trustees of Univ. of Pennsylvania, 825 A.2d 591, 595 (Pa.

2002) (internal citations omitted). Furthermore, there are two bases upon

which the court can grant JNOV:

      One, the movant is entitled to judgment as a matter of law
      and/or two, the evidence is such that no two reasonable minds
      could disagree that the outcome should have been rendered in
      favor of the movant. With the first, the court reviews the record
      and concludes that even with all factual inferences decided
      adverse to the movant the law nonetheless requires a verdict in
      his favor, whereas with the second, the court reviews the

                                     -8-
J-A33017-15


      evidentiary record and concludes that the evidence was such
      that a verdict for the movant was beyond peradventure.

Drake Mfg. Co. v. Polyflow, Inc., 109 A.3d 250, 258 (Pa. Super. 2015)

(citation omitted).

      We first address Appellants’ challenge to the trial court’s award of

punitive damages in favor of Balmer. As mentioned, Appellants argue that

the trial court abused its discretion in concluding that Appellants’ conduct

was outrageous and that punitive damages were barred by the gist of the

action doctrine. We disagree.

      As we recently explained in Lomas v. Kravitz, 130 A.3d 107 (Pa.

Super. 2015) (en banc):

      In reviewing challenges to punitive damage awards, we
      determine whether the trial court has committed any abuse of
      discretion or whether after a complete and exhaustive review of
      the record, the award shocks the court’s sense of justice.
      Punitive damages are awarded to punish a person and/or entity
      for outrageous conduct.      Conduct is considered outrageous
      where a defendant’s action shows either an evil motive or
      reckless indifference to the rights of others.           Reckless
      indifference to the interests of others, or as it is sometimes
      referred to, wanton misconduct, means that the actor has
      intentionally done an act of an unreasonable character, in
      disregard of a risk known to him or so obvious that he must be
      taken to have been aware of it, and so great as to make it highly
      probable that harm would follow. The determination of whether
      a person’s actions rise to outrageous conduct lies within the
      sound discretion of the fact-finder and will not be disturbed on
      review, provided that discretion has not been abused.

Kravitz, 130 A.3d at 128-29 (internal citation and quotation marks

omitted); see also Reading Radio, Inc. v. Fink, 833 A.2d 199, 214 (Pa.

Super. 2003) (affirming an award of punitive damages based on appellants’

outrageous conduct), appeal denied, 847 A.2d 1287 (Pa. 2004).




                                    -9-
J-A33017-15



     In Reading Radio, appellant Reading Eagle offered appellant David

Kline, who was the station manager of Reading Radio, Inc., t/d/b/a/ WAGO

Radio (WAGO), a position in its A.M. radio station WEEU. Kline accepted the

new position and tendered his resignation as the station manager of WAGO,

but agreed to remain in WAGO’s employ for thirty days. During the thirty-

day period, Kline solicited Molly Fink and Isaac Ulrich, whom he supervised

and who were described as the best performing sales representatives at

WAGO, to work for appellant WEEU in identical sales positions that they held

at WAGO in breach of non-compete covenants.          Kline also cancelled a

bluegrass music program on WAGO without notice to his employers and

transferred a significant car dealership advertising account to appellant

Reading Eagle.

     Fink and Ulrich ultimately tendered their resignations directly to

appellant Kline, who, although aware of the covenants-not-to-compete in

Fink’s and Ulrich’s employment contracts, did not attempt to enforce them.

The loss of the majority of its sales staff caused WAGO to lose a number of

advertising clients and advertising promotions, and thus, the sales revenue

and performance of WAGO faltered significantly. WAGO diminished in value

by approximately $1.6 million.

     WAGO thereafter initiated a civil action against appellants Kline, Fink,

Ulrich, Reading Eagle, and WEEU for, inter alia, civil conspiracy, breach of

contract, breach of pre-resignation and post-resignation common law and

fiduciary duties, tortious interference with WAGO’s contractual and business

                                   - 10 -
J-A33017-15



relationships, seeking compensatory and punitive damages. Following a jury

trial, the trial court returned a verdict in WAGO’s favor and against

appellants for $300,000.00 in compensatory damages and $805,000.00 in

punitive damages.

     On appeal, appellants challenged, among other things, the award of

punitive damages, arguing that their conduct was not outrageous.         We

disagreed, and in so doing, concluded:

           The evidence presented to the jury in this case indicates
     that the conduct of Appellants was outrageous. Appellant WEEU
     and [a]ppellant Reading Eagle’s agreement with [a]ppellant Kline
     to hire Fink and Ulrich in derogation of their contractual
     obligation to WAGO coupled with the complicity of appellant
     WEEU and [a]ppellant Reading Eagle in [a]ppellant Kline’s
     breach of loyalty as a result of the formation of that agreement
     leaves this Court with little doubt that punitive damages were
     assessed properly in this case.       It is of no moment that
     [a]ppellant WEEU and [a]ppellant Reading Eagle did not, as
     [a]ppellant argues, owe a duty of loyalty to WAGO.           The
     evidence suggests that [a]ppellant WEEU and [a]ppellant
     Reading Eagle knew that [a]ppellant Kline was soliciting
     sales employees for them from WAGO in violation of
     WAGO’s covenants-not-to-compete, because [a]ppellant
     Kline provided Ulrich with salary and employment
     information obtained from [a]ppellant WEEU and
     [a]ppellant Reading Eagle.

Reading Radio, 833 A.2d at 214 (internal record citation omitted)

(emphasis added).

     Here, based on our review of the undisputed facts of record, we agree

with the trial court’s conclusion that Appellants’ conduct warranted an award

of punitive damages. Similar to some of the defendants in Reading Radio,

Appellants Hample, Courtney, Einstein, Reilly and Peterson were subject to a




                                   - 11 -
J-A33017-15



restrictive covenant, i.e., a non-solicitation agreement.3   As the trial court

found, while Appellants Reilly and Peterson were employed by Balmer, they

met with Craig Richards, an employment recruiter for FCC, a large insurance

brokerage firm based in New York with approximately $66 million in annual

revenue in 2003. Thereafter, Appellants Reilly and Peterson met with FCC’s

president, Mark Freitas, to open an FCC office in Philadelphia. Subsequently,

while still in Balmer’s employ, Appellant Reilly disclosed to Richards trade

secret information about Balmer Agency clients and customers who could be

moved to FCC Philadelphia along with names of Balmer employees that

Reilly wished to join him at FCC Philadelphia. Those employees made up all

of Balmer’s insurance sales/marketing staff, other than Barry Balmer

himself. Richards conveyed this information to FCC.

       In the summer of 2003, Appellants Reilly, Peterson and the targeted

Balmer employees met with Richards and FCC, after which they all received

employment offers at a salary higher than what they earned at the Balmer

Agency.     At the time of hiring, FCC knew of the existence of Appellants’

employment agreements with the Balmer Agency and all Appellants were



____________________________________________


3
  Although Appellants point out that Reading Radio involved non-compete
covenants, whereas this case involves non-solicitation covenants, they do
not explain how the distinction between the two types of restrictive
employment covenants is a relevant consideration or compels a different
outcome.



                                          - 12 -
J-A33017-15



aware that they were subject to the same.4 All individuals arranged details

of their employment with FCC while using Balmer Agency computers, office

telephones, cell phones, fax machines and facilities and while on Balmer

Agency’s employment time.

       As the trial court determined:

       [Appellants] violated their fiduciary obligations to the Balmer
       Agency by helping FCC to establish FCC Philadelphia and its
       Balmer Agency customer base all while using Balmer Agency
       employment time, telephones, computers, fax machines and
       trade secret information.      [Appellants] Peterson and Reilly
       further breached their fiduciary duties to the Balmer Agency by
       recruiting or attempting to recruit [Appellants] Einstein,
       Courtney and Hample and other Balmer Agency employees Joe
       Valerio, David Krause, Jennifer Little and Pennock Yeatman. All
       [Appellants] used Balmer Agency confidential trade secret
       information, including customer lists, for their own purposes and
       for the purposes of establishing FCC Philadelphia.

Trial Court Opinion, 12/10/14, at 10.

       Prior to all individual Appellants resigning employment from the

Balmer Agency within a day of each other, Appellant Reilly refused to return

Appellant Einstein’s personnel file to Gail Masayko and attempted to acquire

Appellants Courtney’s and Hample’s personnel files, but was unsuccessful.

Appellant Einstein compiled various client lists and trade secret information

regarding the Balmer Agency’s Wellington account including coverage and

policy information and took this information with him when leaving the
____________________________________________


4
  The trial court observed that “[Appellant] FCC attempts to use Richards to
shield itself from knowledge of, or complicity in, contractual breaches by
individual [Appellants]. The [trial court] specifically finds that FCC and its
representatives knew what . . . Richards knew prior to the establishment of
FCC Philadelphia.” Trial Court Opinion, 12/10/14, at 11.



                                          - 13 -
J-A33017-15



employment of the Balmer Agency. Other client list trade secret information

regarding Balmer Agency clients had previously been disclosed to FCC by

Appellants.     Appellants took with them to FCC Philadelphia Balmer trade

secret information and subsequently used that information when breaching

their respective employment agreements.         While Barry Balmer was on

vacation, he received information that Appellants had resigned en masse.

Shortly thereafter, Appellants began to solicit Balmer Agency clients and

customers in violation of their employment agreements.          At least twenty-

four Balmer Agency customers or prospects were solicited by using trade

secret information. All of these efforts were to benefit FCC.

      Appellants contacted Balmer Agency clients and customers in an

attempt to solicit and/or transfer those insurance businesses to FCC

Philadelphia.    The contacts, in violation of their respective employment

agreements, were extensive. The most obvious and documented contractual

violation engaged in by Appellants involved the Wellington account.        That

account had been a client of the Balmer Agency for over twenty-six years

and was its largest and most lucrative client. Soon after resigning, Appellant

Einstein, who had close contact with the Wellington account while at the

Balmer Agency, contacted Wellington and set up a meeting with Wellington

executives. Appellants Einstein, Reilly and Sanford F. Crystal, executive vice

president of FCC who had FCC responsibility to gain Wellington as a client,

all traveled to Boston, Massachusetts on August 12, 2003 to solicit the

Wellington account for FCC.     Appellants Einstein and Reilly prepared an

                                    - 14 -
J-A33017-15



agenda for this meeting which included providing an explanation to

Wellington how the Balmer Agency did not honor its succession commitment

to them; bullet points to discuss the integrity/personal reputation of Barry

Balmer and the Balmer Agency; and an introduction of FCC and the different

services that can be provided by FCC.          As the trial court found, an

examination of the meeting agenda makes it clear that Appellants were

there to solicit the Wellington business by promoting FCC and tarnishing

Barry Balmer and the Balmer Agency.          The last sentence of the agenda

states: “We are committed to resolving issues for Wellington and are best

able to by reason of market knowledge and knowledge of the client”

      Appellants’ contact with Wellington is a prime example of their breach

of their employment agreements, use of Balmer trade secret information,

the conspiratorial nature of the actions of all Appellants and the attempt to

destroy Balmer Agency business relationships. The meeting with Wellington

did not result in Wellington becoming a client of FCC. Therefore, Appellant

Peterson, accompanied James Crystal, CEO and chairman of FCC, visited

Wellington again to solicit Wellington business.       After the August and

October   meetings,   Wellington   did   not   renew   its   26-year   insurance

relationship with the Balmer Agency.      Wellington also did not become a

client of FCC. Appellants’ solicitation of Wellington business set in motion a

chain of events that directly caused the loss of the Wellington account by the

Balmer Agency.




                                    - 15 -
J-A33017-15



       Furthermore, as the trial court found, when a company hires

essentially all of the sales/marketing staff of one agency, the purpose in

doing so is to induce the clients of that agency to move their business with

that sales force. Id. at 12. FCC Philadelphia’s first year business revenue of

approximately $300,000.00 was received all from Balmer Agency clients.

Id.

       Based on the foregoing facts, we cannot conclude that the trial court

abused its discretion in awarding punitive damages to Balmer based on its

conclusion that Appellants’ conduct was outrageous.5         To reiterate, all

individual Appellants had a non-solicitation covenant in their employment

contracts, the existence of which was known to FCC.           Appellant Reilly

desired to move people and business from the Balmer Agency to FCC

Philadelphia. Despite being aware of this, FCC hired all individual Appellants

who eventually, with FCC’s support, solicited clients, such as Wellington,

from the Balmer Agency. As summarized by the trial court:

             All [Appellants] met on June 25, 2003 in New York City to
       discuss their resignations and start date at FCC Philadelphia. All
____________________________________________


5
   The trial court bolstered its award of punitive damages by noting that
Appellants committed discovery violations and failed to comply with its July
7, 2005 preliminary injunction order barring them from continuing business
with poached Balmer Agency customers. The trial court, sitting as a fact
finder, also may consider discovery violations in fashioning an award for
punitive damages. See Judge Tech. Servs., Inc. v. Clancy, 813 A.2d
879, 889 (Pa. Super. 2002) (noting that “it was appropriate for a trial court
to allow consideration of discovery violations in fashioning a remedy which
included punitive damages”).



                                          - 16 -
J-A33017-15


       [Appellants] knew of the existence of the employment
       agreements. The individual [Appellants] cleared out personal
       belongings at the Balmer Agency, attempted to delete
       information from Balmer Agency computers, immediately went
       to work at FCC Philadelphia and immediately began soliciting
       Balmer Agency clients using Balmer Agency trade secrets in
       violation of the employment agreements, all with the knowledge
       and assistance of FCC and for the purpose of benefitting FCC
       Philadelphia. This conduct was deliberate and reckless with
       respect to the violation of their contractual and fiduciary
       obligations at the Balmer Agency and the resultant damage their
       actions would create. The [trial court] finds these actions to be
       with unjustifiable malice with the intent to establish FCC
       Philadelphia at the direct and crippling expense of the Balmer
       Agency. As a result of this conduct, the Balmer Agency suffered
       damage. All revenues in the first year of FCC Philadelphia
       w[ere] received from Balmer clients. This intended malice is
       reflected in [Appellant] Reilly’s letter to Craig Richards stating
       that 50% of FCC Philadelphia revenues for 2004, 2005 and 2006
       will come from solicited Balmer Agency clients. He states: “In
       short, why compete when we do not have to do so . . . .”[6]

Id. at 12. Accordingly, we find no error in the award of punitive damages

based upon the trial court’s finding of outrageous conduct by the Appellants.

       Before addressing Appellants’ arguments that the trial court erred by

failing to assess the subjective intent and financial means of each defendant

against whom it awarded punitive damages and to state the amount of

punitive damages awarded on each count against each defendant, we need

to determine whether these issue were properly preserved for this Court’s

review. Appellants’ Rule 1925(b) statement provides in relevant part:

       [t]he trial court erred in awarding any, or excessive, punitive
       damages.     There was a complete lack of evidence of any
       outrageous or malicious conduct that would warrant punitive
       damages under Pennsylvania law. Even if the trial court’s award
____________________________________________


6
 The trial court noted that Appellant Reilly overestimated FCC Philadelphia’s
non-Balmer client revenue producing capability when he informed FCC that
50% of its revenue would come from Balmer clients. Instead, it actually was
100%. See Trial Court Opinion, 12/10/14, at 12.



                                          - 17 -
J-A33017-15


       of punitive damages could be supported (which it cannot), it was
       excessive, both in absolute terms and as compared to the actual
       damages, in this commercial case.

See Appellants’ Rule 1925(b) Statement.               Issues not included in a Rule

1925(b) statement or fairly suggested by the issue(s) stated are deemed

waived.    Pa.R.A.P. 1925(b)(4)(v) and (vii).           Our Supreme Court will not

countenance anything less than strict application of waiver pursuant to Rule

1925(b).     Greater Erie Indus. Development Corp. v. Presque Isle

Downs, Inc., 88 A.3d 222, 224 (Pa. Super. 2014) (en banc).                 Failure to

comply with the requirements of Rule 1925(b) will result in automatic waiver

of the issues raised. Upon review of the Appellants’ Rule 1925(b) statement,

we do not find that the issues as to whether the trial court properly

considered the subjective intent and financial means of each defendant or

whether there was error not to determine punitive damages on an individual

basis, are stated or fairly comprised within the issue stated in Appellants’

1925(b) statement. Accordingly, we are unable to address these issues, as

they have not been preserved for appeal.7

       To the extent Appellants argue that the trial court erred in accepting

the testimony of Balmer’s expert because it lacked a proper foundation, we

find the argument likewise is waived.              Appellants failed to object to the

testimony of Balmer’s expert on this basis at trial.           See Pa.R.A.P. 302(a)
____________________________________________


7
  Nonetheless, we note that FCC agreed at trial to indemnify the co-
defendants. See e.g., N.T. Trial, 4/6/09, at 57-63; N.T. Trial, 4/7/09, at 9-
12.



                                          - 18 -
J-A33017-15



(issues not raised in lower court are raised and cannot be raised for first

time on appeal). Although Appellants’ assert that the lack of foundation was

raised on four separate occasions at trial, see Appellants’ Brief at 44, we

cannot find support for this statement upon review of the record. Pa.R.A.P.

2117(c) and 2119(e) require that an appellant’s statement of the case and

argument, respectively, indicate specifically where in the record an issue was

timely and properly raised so as to preserve the question for appeal. Here,

Appellants cite en masse to this Court approximately 84 pages of the record

pertaining to closing arguments and another 204 pages pertaining to

argument on post-trial motions and post-trial briefs in which they claim this

issue was preserved for appeal.          Apart from the fact that objections as to

proper foundation should be timely lodged well before the filing of post-trial

motions, this Court repeatedly has stated that it will not scour the record in

order to find support for statements made by litigants in their briefs. See

Commonwealth v. Kearney, 92 A.3d 51, 66-67 (Pa. Super. 2014) (noting

it is not the responsibility of this Court to scour the record to find evidence

to support an argument).         Nonetheless, we have attempted to review this

volume of material to attempt to identify where this issue was preserved

during trial and have not been able to do so. The issue is waived.8
____________________________________________


8
  Even if Appellants’ credibility challenge to Balmer’s expert had been
preserved, it is without merit because we may not disturb the trial court’s
weight and credibility determinations, specifically here as they relate to
gross margin and cost of goods sold as delineated in the Strategic Plan. See
(Footnote Continued Next Page)


                                          - 19 -
J-A33017-15



      Appellants next argue that the trial court abused its discretion in

awarding punitive damages because the gist of the action doctrine bars

Balmer’s tort claims. Differently stated, Appellants assert that the trial court

should have dismissed the tort claims under the gist of the action doctrine

because the breach of employment agreements is the gist of the current

action.

      The gist of the action doctrine prohibits a plaintiff from re-casting

ordinary breach of contract claims into tort claims. Empire Trucking Co.,

Inc. v. Reading Anthracite Coal Co., 71 A3.d 923, 931 n.2 (Pa. Super.

2013) (citation omitted).           As we explained in Reardon v. Allegheny

College, 926 A.2d 477 (Pa. Super. 2007), appeal denied, 947 A.2d 738

(Pa. 2008):

      The gist of the action doctrine acts to foreclose tort claims: 1)
      arising solely from the contractual relationship between the
      parties; 2) when the alleged duties breached were grounded in
      the contract itself; 3) where any liability stems from the
      contract; [or] 4) when the tort claim essentially duplicates the
      breach of contract claim or where the success of the tort claim is
      dependent on the success of the breach of contract claim.[9] The
      critical conceptual distinction between a breach of contract claim
      and a tort claim is that the former arises out of breaches of
      duties imposed by mutual consensus agreements between
      particular individuals, while the latter arises out of breaches of
      duties imposed by law as a matter of social policy.
                       _______________________
(Footnote Continued)

Turney Media Fuel v. Toll Bros., 725 A.2d 836, 841 (Pa. Super. 1999)
(“Assessments of credibility and conflicts in evidence are for the trial court to
resolve; this Court is not permitted to reexamine the weight and credibility
determinations or substitute our judgments for those of the factfinder.”).
9
  In Bruno v. Erie Ins. Co., 106 A.3d 48, 67 (Pa. 2014), our Supreme
Court noted that the four-part “test” implicates “four situations” in which the
gist of the action doctrine precluded a tort claim.



                                           - 20 -
J-A33017-15



Reardon, 926 A.2d at 486-87 (internal citation and quotations omitted)

(emphasis added); accord Hart v. Arnold, 884 A.2d 316, 339-40 (Pa.

Super. 2005), appeal denied, 897 A.2d 458 (Pa. 2006).

     Our Supreme Court explained recently:

     If the facts of a particular claim establish that the duty breached
     is one created by the parties by the terms of their contract—i.e.,
     a specific promise to do something that a party would not
     ordinarily have been obligated to do but for the existence of the
     contract—then the claim is to be viewed as one for breach of
     contract. If, however, the facts establish that the claim involves
     the defendant’s violation of a broader social duty owed to all
     individuals, which is imposed by the law of torts and, hence,
     exists regardless of the contract, then it must be regarded as a
     tort. See Ash v. Cont’l Ins. Co., 5932 A.2d 877, 885 ([Pa.]
     2007) (holding that action against insurer for bad faith conduct
     pursuant to 42 Pa.C.S.A. § 8371 is for breach of a duty “imposed
     by law as a matter of social policy, rather than one imposed by
     mutual consensus”; thus, action is in tort); see also W. Page
     Keeton, Prosser and Keeton on Torts 656 (5th ed. 1984)
     (reviewing extant case law, and noting the division therein
     between actions in tort and contract based on the nature of the
     obligation involved, observing that “[t]ort obligations are in
     general obligations that are imposed by law on policy
     considerations to avoid some kind of loss to others . . . [which
     are] independent of promises made and therefore apart from
     any manifested intention of parties to a contract, or other
     bargaining transaction.”). Although this duty-based demarcation
     was first recognized by our Court over a century and a half ago,
     it remains sound, as evidenced by the fact that it is currently
     employed by the high Courts of the majority of our sister
     jurisdictions to differentiate between tort and contract actions.
     We, therefore, reaffirm its applicability as the touchstone
     standard for ascertaining the true gist or gravamen of a claim
     pled by a plaintiff in a civil complaint.

       ....

     [T]he mere existence of a contract between two parties does
     not, ipso facto, classify a claim by a contracting party for injury
     or loss suffered as the result of actions of the other party in
     performing the contract as one for breach of contract.

Bruno, 106 A.3d at 68–69 (some citations omitted, others modified;

footnotes omitted).


                                   - 21 -
J-A33017-15



      Here, Appellants appear to rely only on the fourth test from Reardon

in arguing that the gist of the action doctrine bars Balmer’s tort claims.

Specifically, Appellants argue that “all of Balmer’s purported tort claims were

either duplicative of, or dependent on, Balmer’s claim that Hample,

Courtney,   Einstein,   Reilly   and   Peterson   breached   their   employment

contracts.” Appellants’ Brief at 30. We disagree.

      Balmer’s tort claims are separate and distinct from the claims for

breach of the employment agreements containing the non-solicitation

provision. As stated earlier, Balmer’s tort claims, inter alia, were set forth in

Counts 5, 6, 7, 8, and 10 of the complaint.         Count 5 pertained only to

Appellants Hample, Courtney, Einstein, Reilly and Peterson and involved an

allegation that they breached a fiduciary duty of loyalty owed to the Balmer

Agency while they were employed at the Balmer Agency. Count 6 alleged

that Appellants Einstein, Reilly and Peterson, as officers and directors,

breached their fiduciary duty of loyalty to the Balmer Agency. Specifically,

Count 6 alleged:

      92. [Appellants] Reilly, Peterson and Einstein breached their
      fiduciary duty by, among many other actions and omissions,

                  A. inducing Hample and Courtney to resign
            and attempting to induce other Balmer employees,
            including but not limited to the Marketing Manager,
            to resign; and join them in working for [Appellant
            FCC] in direct competition with [Balmer] and to the
            financial detriment of [Balmer];

                 B. Conspiring to leave [Balmer] as a group in
            such a way as to attempt to cripple and/or destroy


                                       - 22 -
J-A33017-15


          Balmer without informing the President and Chief
          Executive Officer;

                 C. Using Company time, for which they were
          then being paid and Company resources to plan a
          course of action to further their own personal and
          collective financial goals at the expense of [Balmer];

                D. Conspiring to leave Balmer and unlawfully
          use information the Appellants obtained while at
          Balmer to directly compete with [Balmer] to
          [Balmer’s] detriment and for [Appellants’] personal
          financial gain;

                E. Failing to notify [Balmer] that they intended
          to leave and to unlawfully use information the
          [Appellants] obtained while at Balmer to directly
          compete with [Balmer] to [Balmer]’s detriment, and
          for [Appellants’] personal financial gain;

                F. Conspiring to leave [Balmer] in such a way
          to attempt to financially cripple and/or destroy the
          financial viability of [Balmer’s] business for the
          furtherance of [Appellants’] personal financial gain;

                G. Using Company paid time and resources to
          conspire to, and arrange, a plan to leave Balmer and
          join a competitor in such a way as to attempt to
          cripple and/or destroy [Balmer] for the furtherance
          of [Appellants’] personal financial gain;

                H. Failing to notify [Balmer] that they were
          using Company paid time and Company resources to
          communicate with outside third parties for the
          purpose of obtaining employment elsewhere to
          compete with [Balmer] to its financial detriment and
          [Appellants’] personal financial gain; and

                 I. Failure to notify Balmer that they intended
          to leave the Company in such a manner as to
          attempt to financially cripple and/or destroy the
          viability of [Balmer] by, inter alia, (1) depriving
          [Balmer] immediately of its officers (2) depriving
          [Balmer] immediately of members of its Executive
          Committee; (3) creating the impression within the

                                  - 23 -
J-A33017-15


              client community that [Balmer] had no ability to
              effectively function in the commercial insurance
              field;    (4)    creating the impression with the
              employees of [Balmer] that [Balmer] had no ability
              to function within the commercial insurance field.

Balmer’s Complaint, 12/3/05 at ¶ 92.           Counts 7 (tortious interference), 8

(unfair competition) and 10 (conspiracy) were asserted as to all Appellants,

including FCC.10 Count 7 in particular alleged:

       94. All of the individual [Appellants] had knowledge that the
       other individual [Appellants] had an Employment Agreement
       with [Balmer] (with provisions, including the non-solicitation of
       Balmer clients, non-solicitation of Balmer employees, non-
       inducement    and   the    confidentiality/non-use  agreements
       therein).

       95. Each of the individual [Appellants] tortiously interfered with
       the contractual relationship between [Balmer] and the other
       individual [Appellants] by, inter alia, inducing them to reveal
       confidential, proprietary and/or trade secret information, solicit
       Balmer customers, conspiring with each other to do the above,
       induce Balmer customers to decline renewal of insurance
       policies, and/or solicit other Balmer employees.
       96. In addition, [Appellant FCC] has tortiously interfered with
       the contractual relationship between [Balmer] and the other
       individual [Appellants] by, inter alia, inducing them to reveal
       confidential, proprietary and/or trade secret information,
       conspiring with each other to do the above, solicit Balmer
       customers, to encourage Balmer customers to decline renewal,
       and/or solicit other Balmer employees, despite [Appellant]
       FCC’s] knowledge that each of the individual [Appellants] was
       party to an Employment Agreement (with post-employment
       restrictive covenants) with [Balmer].

Id. at ¶¶ 94-96.          Count 8 incorporated all averments alleged in the

complaint regarding the Appellants’ conduct and asserted a claim for unfair


____________________________________________


10
   The gist of the action doctrine does not apply to tort claims asserted
against FCC because it did not have a contractual relationship with the
Balmer Agency.



                                          - 24 -
J-A33017-15



competition.    Count 10 of the complaint alleged a conspiracy among all

Appellants to leave Balmer en masse and to use confidential and proprietary

client and/or trade secret information to compete with Balmer. Appellants do

not challenge their liability for the foregoing tort claims. Instead, they argue

only that the tort claims were duplicative of or dependent on the contract

claims, i.e., breach of the non-solicitation provision.

      As Appellants acknowledge (and Balmer agrees), the contract claims

asserted by Balmer did not arise until after Appellants had terminated their

employment with the Balmer Agency. See Appellants’ Brief at 54. Indeed,

it is undisputed that the employment agreements containing the non-

solicitation provision went into effect only after the individual Appellants left

their employment.    Thus, Balmer’s tort claims directed at Appellants while

employed at Balmer implicate breach of common law duties.              Here, as

Balmer’s complaint reveals, the tort claims arose out of legal obligations

separate and distinct from the employment contracts because they were

based on each individual Appellants’ conduct while they were employed

with the Balmer Agency.         Accordingly, the trial court did not err in

concluding that the gist of the action doctrine did not apply to bar Balmer’s

tort claims.   See Knight v. Springfield Hyundai, 81 A.3d 940, 951 (Pa.

Super. 2013) (declining to apply the gist of the action doctrine in part

because the “alleged representations by [a]ppellees occurred prior [to] the

signing of any contract”); Bohler-Uddeholm Am., Inc. v. Ellwood Group,

Inc., 247 F.3d 79, 104 (3rd Cir. Pa. 2001) (concluding that the breach of

                                     - 25 -
J-A33017-15



fiduciary duty claim was not barred by the gist of the action doctrine),11

cert. denied, 534 U.S. 1162, 122 S. Ct. 1173 (2002); see also generally

Reading Radio, 833 A.2d at 211 (finding breach of fiduciary duty of loyalty,

intentional interference with contractual relations, civil conspiracy and

outrageous     conduct     supporting     punitive   damages   despite   defendants’

employment agreement containing restrictive covenants).

       Appellants next argue that the punitive damages award of $4.5 million

exceeds the single digit ratio and, as a result, is unconstitutional.            We

disagree.

       In State Farm Mutual Automobile Insurance Company v.

Campbell, 538 U.S. 408 (2003), the United States Supreme Court

explained:

       We decline again to impose a bright-line ratio which a punitive
       damages award cannot exceed. Our jurisprudence and the
       principles it has now established demonstrate, however, that, in
       practice, few awards exceeding a single-digit ratio between
       punitive and compensatory damages, to a significant degree, will
       satisfy due process. In [Pacific Mutual Life Insurance Co v.]
       Haslip,[499 U.S. 1 (1991)], in upholding a punitive damages
       award, we concluded that an award of more than four times the
____________________________________________


11
   In Bohler-Uddeholm, a majority partner in a joint venture was accused
of breaching fiduciary duties to the minority partner and appropriating the
minority partner’s trade secrets. The Third Circuit Court of Appeals held that
the breach of fiduciary duty claim was not barred by the gist of the action
doctrine because the fiduciary duties flowing from majority partners to
minority partners are separate and distinct from the contractual duties
contained in the joint venture agreement. Bohler-Uddeholm, 247 F.3d at
104-105. The court further held that the misappropriation claim was not
barred by the gist of the action doctrine so long as the trade secrets were
not the subject of a contract between the parties. Id. at 106.



                                          - 26 -
J-A33017-15


      amount of compensatory damages might be close to the line of
      constitutional impropriety. 499 U.S. at 23–24[]. We cited that
      4–to–1 ratio again in [BMW of North America, Inc. v.] Gore,
      517 U.S. [559 (1996)]. The Court further referenced a long
      legislative history, dating back over 700 years and going forward
      to today, providing for sanctions of double, treble, or quadruple
      damages to deter and punish. Id. at 581, and n. 33[]. While
      these ratios are not binding, they are instructive.              They
      demonstrate what should be obvious: Single-digit multipliers are
      more likely to comport with due process, while still achieving the
      State’s goals of deterrence and retribution, than awards with
      ratios in range of 500 to 1, id., at 582 [], or, in this case, of 145
      to 1.

State Farm, 538 U.S. at 408.

      Here, it is undisputed that the compensatory damages award was for

$2,391,569.00    and   the   punitive     damages   award   for   $4,500,000.00,

representing a ratio of punitive to compensatory damages of 1.88 to 1.

Based on and consistent with State Farm, at 1.88 to 1, there is nothing

here improper about the ratio between punitive and compensatory damages.

      Appellants next argue only as a general principle of law that the trial

court erred in awarding as compensatory damages $2,191,569 for lost

profits and $200,000 in the diminution in value of Balmer’s business because

Pennsylvania law precludes an award of both diminution in value and lost

profits. Although Appellants do not expressly state so, we understand this

argument to be that a plaintiff may not recover both lost profits and

diminution in value because this would permit recovery twice for the same

damages. Although it is true that an injured party cannot recover twice for

the same injury, see D’Adamo v. Erie Insurance Exchange, 26 A.3d 483

(Pa. Super. 2010), Appellants cite no authority, and we are unable to find

any, that would establish, as a blanket rule, that lost profits and diminution


                                        - 27 -
J-A33017-15



in value may never be recovered together because these damages always

are duplicative of each other. To the contrary, where a plaintiff is able to

demonstrate damages for loss of profits and loss of equity value that are not

duplicative of each other due to the tortious conduct of another party, both

types of damages may be recovered as compensatory damages. See Miller

Oral Surgery, Inc. v. Dinello, 611 A.2d 232, 237 (Pa. Super. 1992) (both

loss of profits due to diversion of patients as a present loss and resulting

future    and recurring loss of business were       compensable     damages).

Appellants here do not develop an argument based upon an analysis of the

evidence presented at trial that lost profits or diminution in value, as a

matter of law and not as a mere difference of opinion between experts, were

awarded for the same harm or otherwise amount to double recovery by

Balmer.    Balmer, on the other hand, describes its damages as comprising

two parts; the first as lost revenue over the three-year period prior to the

business being sold because of clients leaving Balmer, and second, a

diminished sale price of the business as a result of the business having fewer

clients. The first component of Balmer’s damages for lost profits relate to its

present loss of business, while the second component of Balmer’s damages

relate to the diminished value of the business on a going forward basis as a

result of having fewer clients.    We do not view these claims as being

duplicative of each other and therefore, find no merit to the issue raised by

Appellants.




                                    - 28 -
J-A33017-15



       Finally, insofar as Appellants argue that the trial court applied the

wrong legal standard to the non-solicitation claims, we again are constrained

to find that this argument too is waived because Appellants failed to raise it

in their Rule 1925(b) statement. See Madrid v. Alpine Mountain Corp.,

24 A.3d 380, 382 (Pa. Super. 2011) (citation omitted); see also Pa.R.A.P.

1925(b)(4)(vii) (“Issues not included in the [concise s]tatement and/or not

raised in accordance with the provisions of this paragraph (b)(4) are

waived.”).

       Judgment affirmed. Application to strike footnote denied.12

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2016




____________________________________________


12
  We deny Balmer’s Application to Strike Footnote of Appellants’ Reply Brief
as we did not rely on the disputed statements in rendering this decision.
The certified record was available for our review.



                                          - 29 -